Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149553                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  BETTY WEINBERG and MICHAEL                                                                                          Justices
  PIVOZ, Co-Personal Representatives of
  the Estate of LAWRENCE WEINBERG,
  deceased,
                Plaintiffs-Appellees,
  v                                                                 SC: 149553
                                                                    COA: 319045
                                                                    Oakland CC: 2012-124283-NH
  RONALD KERWIN, M.D., RONALD
  KERWIN, M.D., P.C., and ASSOCIATED
  DERMATOLOGISTS OF WEST
  BLOOMFIELD AND COMMERCE,
            Defendants-Appellants.

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 16, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2015
           a0622
                                                                               Clerk